


110 HR 6128 IH: To require the Secretary of the Army to implement the

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6128
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Hayes introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of the Army to implement the
		  First Sergeants Barracks Initiative (FSBI) throughout the Army in order to
		  improve the quality of life and living environments for single
		  soldiers.
	
	
		1.Expanded implementation of
			 First Sergeants Barracks InitiativeThe Secretary of the Army shall implement
			 the First Sergeants Barracks Initiative (FSBI) throughout the Army in order to
			 improve the quality of life and living environments for single soldiers.
		
